Citation Nr: 0406552	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  00-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 10 percent 
initial rating, for degenerative arthritis of the right knee.  
He responded with a timely Notice of Disagreement, and was 
sent a Statement of the Case by the RO.  He then filed a 
substantive appeal, perfecting his appeal of this issue.  

In a January 2000 rating decision, the veteran was denied 
service connection for a disability of the feet.  He 
responded with a timely Notice of Disagreement, and was sent 
a Statement of the Case by the RO.  He then filed a 
substantive appeal, perfecting his appeal of this issue.  

In an October 2001 rating decision, the veteran was denied 
service connection for disabilities of the left knee and 
back.  He filed a timely Notice of Disagreement regarding 
these determinations, and was sent a Statement of the Case by 
the RO.  He then filed an August 2002 VA Form 9 in which he 
stated he only wished to appeal the denial of service 
connection for a back disability; the issue of entitlement to 
service connection for a left knee disability was not 
discussed by the veteran.  Therefore, the Board acknowledges 
the issue of entitlement to service connection for a back 
disability as being perfected on appeal, and the issue of 
entitlement to service connection for a left knee disability 
as not being within the Board's jurisdiction.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

The veteran originally requested a personal hearing before a 
hearing officer at the RO, and another hearing before a 
member of the Board.  A personal hearing before the 
undersigned member of the Board was held in July 2003, at 
which time the veteran withdrew his request for a personal 
hearing before RO hearing personnel.  At his July 2003 
hearing, the veteran made an informal claim to service 
connection for tendonitis of the right wrist, claimed as 
secondary to his right knee disability.  This is referred to 
the RO for appropriate consideration.

The issues of entitlement to service connection for 
disabilities of the feet and back, as well as entitlement to 
an increased initial rating for arthritis of the right knee, 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on the veteran's part.  


REMAND

The veteran seeks service connection for a disability of the 
feet.  VA outpatient treatment records from July 1999 reveal 
treatment for bilateral foot pain, diagnosed as calluses.  A 
VA podiatry consultation was recommended, but it is unclear 
whether this appointment ever took place.  Therefore, because 
additional VA treatment records relevant to the veteran's 
service connection claim may exist, these need to be obtained 
prior to any adjudication by the Board.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

Additionally, the Board observes that the veteran was treated 
on several occasions during service for bilateral foot pain, 
and continued to experience such pain following service.  
However, he has not yet been afforded a VA medical 
examination to determine whether disabilities of the feet are 
currently shown and, if so, whether they are the result of an 
in-service disease or injury.  Therefore, a VA medical 
examination is required.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

In August 2003, the veteran submitted additional private 
medical evidence regarding treatment of his feet.  However, 
he declined to waive agency of original jurisdiction 
consideration of this new evidence.  Therefore, this evidence 
must be remanded to the RO for consideration and, if 
appropriate, the issuance of a Supplemental Statement of the 
Case.  See 38 C.F.R. §§ 19.31, 20.1304 (2003).  

The veteran also seeks service connection for a back 
disability.  He asserts both that he injured his low back in 
service and that he has a back disability due to or resulting 
from a service-connected right knee disability.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  Service connection may be awarded for 
any disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  Finally, 
service connection may also be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The medical evidence of record is contradictory regarding a 
nexus between the veteran's back disability and his service-
connected right knee disability.  The veteran has submitted a 
December 2000 private medical opinion in which D.M.H., M.D., 
stated that the veteran's "abnormal walking pattern has 
caused a disc problem in the low back."  Dr. H. reiterated 
this statement in July 2003.  However, after a January 2001 
VA medical examination, a VA examiner determined that the 
veteran's low back disability was unrelated to his service-
connected right knee disability.  The examiner did not find 
the veteran's gait to be sufficiently pathological so as to 
result in a chronic low back disability.  In light of this 
conflicting evidence, a medical opinion statement by a board 
of orthopedic specialists is required.  See 38 U.S.C.A. 
§ 5103A (West 2003).  

Finally, the veteran seeks an increased initial rating for 
his service-connected degenerative joint disease of the right 
knee.  The veteran last underwent VA examination in December 
2000; however, at his July 2003 hearing, he stated that his 
service-connected disability has increased in severity since 
that time.  Therefore, a new VA examination is warranted in 
order to obtain contemporaneous medical findings.  See 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Generally, 
degenerative joint disease is rated based on the range of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  However, at his personal 
hearing before the undersigned member of the Board, the 
veteran stated that also has instability of the right knee, 
for which he wears a brace.  In certain cases where the 
veteran has both degenerative joint disease and instability 
of the affected joint, separate compensable rating may be 
assigned without violating 38 C.F.R. § 4.14, the regulation 
against pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In 
reconsidering the veteran's claim, the RO must consider the 
possibility of the assignment of separate disability rating 
based on instability of the right knee.  The RO is also 
reminded of the need to consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The RO should contact the veteran 
and request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his disabilities of the 
feet, back, and/or right knee subsequent 
to service.  For all VA medical records 
identified by the veteran and not yet of 
record, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified and not yet of record, 
the RO should request the veteran to 
authorize the VA to obtain such records 
on his behalf.  In the alternative, the 
veteran may obtain and submit such 
records himself.  

2.	After any evidence obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the veteran should be scheduled for 
a VA orthopedic examination, performed by 
a physician, in order to determine if he 
has a current disability of the feet, and 
whether such a disability was incurred 
during military service.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should note the 
veteran's in-service treatment for 
disabilities of the feet (records of 
treatment can be found at the front of 
the claims folder, and are marked with 
yellow 'post-it' notes labeled "Tx-
feet") and the January 2001 medical 
treatment report from Dr. R.F.C. (found 
in the claims folder marked with a green 
tab labeled "Dr. R.F.C. - Feet tx. 
1/02").  The examination should include 
any tests considered necessary by the 
examiner.  After examining the veteran 
and reviewing the claims folder, the 
examiner should address the following 
questions:
a)  Does the veteran have any 
current disability or disabilities of the 
feet?  
b)  For any disability of the feet 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability was incurred during service or 
is due to or the result of an in-service 
injury?  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)
The medical basis for all opinions 
expressed should be given.  

3.	The claims file should be forwarded 
to a board of two VA orthopedic 
specialists or other appropriate medical 
experts for review.  Each examiner should 
review the claims file prior to rendering 
his/her medical opinion.  Specifically, 
the examiners should note the veteran's 
in-service treatment for a back 
disability (records of treatment can be 
found at the front of the claims folder, 
and are marked with yellow 'post-it' 
notes labeled "Tx-feet"), the January 
2001 VA orthopedic examination report 
(identified by a yellow tab labeled 
"VAX-ortho 1/01"), and the December 2000 
and July 2003 statements of D.M.H., M.D. 
(identified by green tabs labeled "Med. 
opinion statement - knee-back  12/00" 
and "Med. opinion 7/03").  The veteran 
need not be personally examined unless 
such an examination is considered 
necessary by the medical experts.  After 
examining the record, the examiners 
should address the following questions:  
a) Does the veteran have any current 
back disabilities?  
b) For any back disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability was incurred in active 
military service or caused by some 
incident of service?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
c) For any back disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability is due to or the result of the 
veteran's service-connected degenerative 
joint disease of the right knee?  In 
addressing this question, the examiners 
should also state whether the veteran's 
right knee disability aggravates and 
current back disability.  Aggravation, in 
this instance, means an increase in the 
over-all disability of the back that 
results from the right knee disorder.
The medical basis for all opinions 
expressed should be provided.  

4.	The veteran should be afforded a VA 
orthopedic examination to evaluate his 
service connected degenerative joint 
disease of the right knee.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests, as 
determined by the examiner, should be 
accomplished, to include full range of 
motion studies and x-rays.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:
a) What are the veteran's extension 
and flexion of the right knee?
b) Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the right knee 
joint? If so, do any of these factors 
result in additional limitation of motion 
of the left knee?
c) Does the veteran have any 
recurrent instability or lateral 
subluxation of the right knee as the 
result of his degenerative joint disease?  
Is this instability or subluxation 
slight, moderate, or severe?  
Any additional impairment of the 
veteran's right knee resulting from his 
service connected disability should also 
be discussed.  The medical basis for all 
opinions expressed should be indicated.

5.	The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

6.	After all the above development has 
been completed, as well as any other 
action deemed necessary by the RO after 
review of the record, the RO again 
consider the veteran's claims for service 
connection for disabilities of the back 
and feet, and for an increased initial 
rating for a right knee disability, in 
light of the additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




